 



Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is by and between Michael Pugh (“Mr. Pugh”), a
resident of Spring, Texas, and Mitcham Industries, Inc. (“Mitcham”), a Texas
corporation, having its principal place of business in Huntsville, Texas.
WITNESSETH:
     Mr. Pugh is presently Executive Vice President-Finance and Chief Financial
Officer (“CFO”) for Mitcham;
     Mr. Pugh is resigning his employment with Mitcham and all Mitcham
subsidiaries effective June 23, 2006;
     Mr. Pugh and Mitcham desire to define their respective rights and
obligations for the future and avoid the expense, delay and uncertainty
attendant to disputes, if any, which may arise from Mr. Pugh’s employment or
resignation of employment;
     Now, therefore, for and in consideration of the mutual covenants and
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Mr. Pugh and
Mitcham agree:
     1. Resignation. Mr. Pugh has resigned his employment and appointment as an
officer with Mitcham and its subsidiaries effective June 23, 2006 and Mitcham
has accepted his resignation. Mr. Pugh agrees and acknowledges that after
June 23, 2006 he has no authority to and will not act as an employee or officer
of Mitcham or its subsidiaries.
     2. Salary and Benefits. In lieu of notice, Mitcham shall pay Mr. Pugh’s
salary and provide medical benefits according to the terms and conditions of its
medical benefit plans until June 30, 2006. Payments under this paragraph shall
be made in accord with Mitcham’s regular payroll practice with customary
withholding for taxes and applicable deductions. Mr. Pugh acknowledges that such
payments are in full satisfaction of all wages, benefits, and the compensation
owed by Mitcham to Mr. Pugh for employment or service with Mitcham or its
subsidiaries.
     3. Separation Benefits. Mitcham thereafter agrees to continue to pay
Mr. Pugh an amount equal to his current base salary ($13,333.32 per month) for a
period of three months in accord with Mitcham’s regular practice and with
customary withholding for taxes and applicable deductions. During the period of
salary continuation, and provided Mr. Pugh elects continuation coverage,
Mr. Pugh shall continue to participate in Mitcham’s medical plan on the same
terms as applicable to such participation for active employees. Mitcham reserves
the right to amend, change or terminate the medical plan at its discretion. In
the event of Mr. Pugh’s material breach of this Agreement, Mr. Pugh shall repay
all amounts paid by Mitcham within ten (10) days upon receiving a written demand
from Mitcham.

 



--------------------------------------------------------------------------------



 



     4. Stock Options. Mitcham agrees to accelerate vesting of all options
granted March 31, 2006 (which the parties agree are options for 5,000 shares) to
vest fully such options as of the effective date of his resignation. Pugh’s
vested stock options, including the options vested as of the effective date of
resignation and which the parties agree are options for 25,000 shares, shall be
exercised in accordance with the terms and conditions of the (i) Amended and
Restated 1998 Stock Awards Plan of Mitcham Industries, Inc., (ii) Mitcham
Industries, Inc. Incentive Stock Option Agreement (1998) Stock Awards Plan),
(iii) Mitcham Industries, Inc. 2000 Stock Option Plan, and (iv) Mitcham
Industries, Inc. Incentive Stock Option Agreement, as applicable to such vested
options, based on his date of termination, June 23, 2006; provided, however,
with respect to the stock options grant for 5,000 shares granted March 31, 2006
for which vesting has been accelerated according to this section, Mitcham shall
cause the applicable plan and agreement to be amended to provide that Mr. Pugh
shall have until December 31, 2006 to exercise these options for 5,000 shares.
Such amendment shall not change the exercise date as to Mr. Pugh’s stock options
for 20,000 shares granted December 8, 2004. Mr. Pugh shall have no further
rights to any Award as such term is defined in such Plans and Agreements.
     5. Restricted Stock. Mitcham agrees as to all Restricted Stock subject to
Forfeiture Restrictions as of June 23, 2006 (which the parties agree are 500
Restricted Shares), that such restrictions shall expire as of the date of
resignation.
     6. Prior Rights and Obligations. This Agreement and Release otherwise
extinguishes all rights, if any, which Mr. Pugh may have, and obligations, if
any, which Mitcham may have, contractual or otherwise, relating to the
employment or termination of employment of Mr. Pugh with Mitcham.
     7. Mitcham Assets. Mr. Pugh hereby represents and warrants that he has no
claim or right, title or interest in any property owned by Mitcham including
without limitation the property designated on Mitcham’s books as the property or
assets of Mitcham and that he will deliver to Mitcham on or before the effective
date of his termination to Mitcham all Mitcham property including without
limitation Company credit cards and computer and electronic devices which were
in his possession, custody or control.
     8. Proprietary and Confidential Information. In accordance with Mr. Pugh’s
existing and continuing obligations, Mr. Pugh agrees and acknowledges that the
various Mitcham Entities have developed and own valuable “Proprietary and
Confidential Information” which constitutes valuable and unique property
including, without limitation, concepts, ideas, plans, strategies, analyses,
surveys, research and development materials, and proprietary information related
to the past, present or anticipated business of the various Mitcham Parties.
Except as required by law, Mr. Pugh agrees that he will not at any time disclose
to others, permit to be disclosed, use, permit to be used, copy or permit to be
copied, any such Proprietary and Confidential Information (whether or not
developed by Mr. Pugh or developed by others under his direction or while
employed with or assisting Mitcham) without Mitcham’s prior written consent.
Mr. Pugh further agrees to maintain in confidence any Proprietary and
Confidential Information of third parties received or of which he has knowledge
as a result of his employment. Mr. Pugh agrees that in the event of an actual
breach by Mr. Pugh of the provisions of this paragraph, Mitcham shall be
entitled to inform all potential or new

-2-



--------------------------------------------------------------------------------



 



employers of this Agreement and that such breach shall cause Mitcham immediate
and irreparable harm for which damages will not be adequate.
     9. Documents. Mr. Pugh represents, warrants, and agrees that he will leave
in his office or has delivered to Mitcham all analysis, computer files,
correspondence, data or information, memoranda, models, notes, research in any
form, records, or other documents, including charts and drawings, and all copies
thereof, made, composed or received by Mr. Pugh, solely or jointly with others,
and which are or were in Mr. Pugh’s possession, custody or control and which are
related in any manner to the past, present or anticipated business of Mitcham
upon termination of his employment. In this regard, Mr. Pugh hereby grants and
conveys to Mitcham all right, title and interest in and to, including without
limitation, the right to possess, print, copy, and sell or otherwise dispose of,
any data, drawings, information, papers, photographs, records, reports,
summaries, or other documents in writing, and copies, abstracts or summaries
thereof, which may have been prepared by Mr. Pugh or under his direction or
which may have come into his possession in any way during the term of his
employment with Mitcham which relate in any manner to past, present or
anticipated business of Mitcham.
     10. Cooperation. Mr. Pugh shall cooperate with and assist Mitcham to the
extent required by Mitcham in all matters, including without limitation, matters
relating to his employment or the winding up of his pending work and the orderly
transfer of any pending work as designated by Mitcham. This obligation shall
include, without limitation, assisting Mitcham and its counsel in preparing and
defending against any claims which have been or may be brought against any
Mitcham entity or responding to any inquiry by any person or governmental
agency. Mitcham’s requests for Mr. Pugh’s cooperation shall be commercially
reasonable and Mr. Pugh agrees that he shall be commercially reasonable in
providing such cooperation, taking into account the needs of Mitcham and the
position he may have with another employer at the time such cooperation is
required. Mr. Pugh shall take such further action and execute documents as may
be reasonably necessary or appropriate in order to carry out the provisions and
purposes of this Agreement
     11. No Solicitation. Mr. Pugh agrees for a period of one year from the
effective date of this Agreement not to encourage, induce or solicit, directly
or indirectly, or in concert with others, any Mitcham employee to terminate
their relationship with Mitcham.
     12. Expenses. Mr. Pugh agrees that he has submitted or will submit within
five days all actual, reasonable and customary expenses incurred by him in the
course of his employment, which Mitcham shall reimburse in accordance with
Mitcham’s expense reimbursement policy.
     13. Mr. Pugh’s Representation. Mr. Pugh represents, warrants and agrees
that he has not filed any claims, appeals, complaints, charges or lawsuits
against Mitcham, its subsidiary companies or their respective owners, directors,
officers, employees, agents and representatives (such entities and individuals
being collectively, including Mitcham, the “Mitcham Parties”) with any
governmental agency or court and that he will not file or accept benefit from
any claim, complaint or petition filed with any court by him or on his behalf at
any time hereafter as to those claims released herein; provided, however, this
shall not limit Mr. Pugh from filing

-3-



--------------------------------------------------------------------------------



 



an action for the sole purpose of enforcing his rights under this Agreement.
Further, Mr. Pugh represents and warrants that to his knowledge (i) no other
person or entity has any interest or assignment in claims or causes of action,
if any, he may have against any Mitcham Party and which he now releases in their
entirety; (ii) there has been no act, event, or omission by any Mitcham Party
which is unlawful or violates any governmental rule or regulation or any rule or
regulation of any stock exchange (including the NASDAQ stock market), (iii) he
has not committed, during his employment with Mitcham or any Mitcham subsidiary,
any act which is unlawful or which violates any governmental rule or regulation
or any rule or regulation of any stock exchange (including the NASDAQ stock
market), (iv) he has not been requested by or requested any Mitcham Party to
commit any unlawful act or violate any governmental rule or regulation or any
rule or regulation of any stock exchange (including the NASDAQ stock market),
and (v) neither he nor any other person employed by or contracting with any
Mitcham Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange (including the NASDAQ
stock market).
     14. Release. Mr. Pugh agrees to release, acquit and discharge and does
hereby release, acquit and discharge Mitcham and all other Mitcham Parties,
collectively and individually, from any and all claims and from any and all
causes of action against any of the Mitcham Parties, of any kind or character,
whether now known or not known, he may have against any such Mitcham Party, in
their corporate, individual and representative capacities, including, but not
limited to, any claim for benefits, bonuses, compensation, costs, damages,
expenses, remuneration, salary, or wages; and further including but not limited
to all claims or causes of action arising from his employment, termination of
employment, or any alleged unlawful employment practices, including claims under
the Age Discrimination in Employment Act or Texas Commission on Human Rights
Act, and any and all claims or causes of action arising under any other federal,
state or local laws; except that the parties agree that Mr. Pugh’s release,
acquittal and discharge shall not relieve Mitcham from its obligations under
this Agreement. This release also applies to any claims brought by any person or
agency or class action under which Mr. Pugh may have a right or benefit.
     15. ADEA Rights. Mr. Pugh acknowledges and agrees:
     (a) that he has had at least twenty-one (21) days to consider this
Agreement and Release before accepting;
     (b) that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release before accepting;
     (c) that, if he accepts this Agreement and Release, that he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release.
     (d) that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;

-4-



--------------------------------------------------------------------------------



 



     (e) that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and
     (f) that he does not waive any claims or rights that may arise after the
date he executes this Agreement and Release.
     16. No Derogatory Comments. Mr. Pugh acknowledges and agrees that he has no
knowledge of any act or omission by any Mitcham Party which would credibly give
rise to any derogatory comment and, therefore, agrees to refrain from making
public or private comments relating to any Mitcham Party, corporate or
individual, which are derogatory or which may tend to injure any such party in
its or their business, public or private affairs.
     17. No Admissions. The parties expressly understand and agree that the
terms of this Agreement and Release are contractual and not merely recitals and
that the agreements herein and consideration paid are to compromise doubtful and
disputed claims, avoid litigation, and buy peace, and that no statement or
consideration given shall be construed as an admission of any claim by either
party, such admissions being expressly denied.
     18. Enforcement of Agreement and Release. No waiver or non-action with
respect to any breach by the other party of any provision of this Agreement and
Release, nor the waiver or non-action with respect to any breach of the
provisions of similar agreements with other employees shall be construed to be a
waiver of any succeeding breach of such provision, or as a waiver of the
provision itself. Should any provision of this Agreement and Release be held to
be invalid or wholly or partially unenforceable, such holdings shall not
invalidate or void the remainder of this Agreement and Release, and those
portions held to be invalid or unenforceable shall be revised and reduced in
scope so as to be valid and enforceable, or, if such is not possible, then such
portion shall be deemed to have been wholly excluded with the same force and
effect as if they had never been included herein.
     19. Choice of Law. This Agreement shall be governed by and construed and
enforced, in all respects, in accordance with the law of the State of Texas
without regard to conflict of law principles unless preempted by federal law, in
which case federal law shall govern.
     20. Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Mr. Pugh and Mitcham and constitutes the entire agreement
between Mr. Pugh and Mitcham with respect to the subject matter of this
Agreement. This Agreement may not be changed or terminated orally, and no
change, termination or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties, and
in the case of Mitcham, by an authorized executive officer.
     21. Confidentiality. Mr. Pugh agrees that he has not disclosed and will not
disclose the terms of this Agreement or the consideration received from Mitcham
to any other person, except his attorney or financial advisors and only on the
condition that they keep such information strictly confidential; provided,
however, that the foregoing obligation of

-5-



--------------------------------------------------------------------------------



 



confidence shall not apply to information that is required to be disclosed as a
result of any applicable law, rule or regulation of any governmental authority
or any court.
     22. Agreement and Release Voluntary. Mr. Pugh acknowledges and agrees that
he has carefully read this Agreement and understands that, except as expressly
reserved herein, it is a release of all claims, known and unknown, past or
present. He further agrees that he has entered into this Agreement for the above
stated consideration. He warrants that he is fully competent to execute this
Agreement and Release which he understands to be contractual. He further
acknowledges that he executes this Agreement and Release of his own free will,
after having a reasonable period of time to review, study and deliberate
regarding its meaning and effect, and after being advised to consult an
attorney, and without reliance on any representation of any kind or character
not expressly set forth herein. Finally, he executes this Agreement fully
knowing its effect and voluntarily for the consideration stated above.
     23. Headings. The section headings contained herein are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.
     24. Notices. Any notices required or permitted to be given under this
Agreement and Release shall be properly made if delivered in the case of Mitcham
to:
Mitcham Industries, Inc.
8141 SH Hwy. 75 S.
P. O. Box 1175
Huntsville, TX 77340
Attention: Billy F. Mitcham, Jr.
and in the case of Mr. Pugh to:
8114 Vintage Creek Drive
Spring, TX 77379
     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, at
Huntsville, Texas, to be effective on execution by the parties.

     
August 22, 2006
  /s/ Michael Pugh
Date
  MICHAEL PUGH
 
   
 
  MITCHAM INDUSTRIES, INC.
August 23, 2006
  By /s/ Billy F. Mitcham, Jr.
Date
   

-6-